Citation Nr: 1640563	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-27 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine strain and degenerative changes, status post discectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty and/or active duty training from April 1984 to February 1998; December 1998 to April 1999; October 1999 to February 2000; March 2000 to July 2000; November 2000 to March 2001; and June 2001 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in July 2015 to afford the Veteran a hearing.  He testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript is of record.  The Board remanded the claim again in January 2016 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in January 2016 in part to schedule the Veteran
for a VA examination to determine the current severity of his service-connected thoracolumbar spine strain and degenerative changes, status post discectomy.  

Review of the electronic record reveals that the Veteran was initially scheduled for a VA examination on March 26, 2016.  The Veteran contacted the hospital and indicated he would not be able to make that appointment due to upcoming knee surgery.  He was rescheduled for April 27, 2016 but again indicated he could not report for the examination as he had knee replacement surgery and that it would be some time before he could come in for his lumbar spine examination.  He indicated he would notify VA when he was ready.  As good cause has been shown for the Veteran's inability to report for the scheduled examination, remand to schedule  him for an examination of his service-connected thoracolumbar spine strain and degenerative changes, status post discectomy is warranted.  

The Veteran is hereby notified that it is his responsibility to report for any  scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good    cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his thoracolumbar spine strain and degenerative changes, status post discectomy.  The claims file should be made available  to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for         the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




